PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DERGACHEV et al.
Application No. 16/465,021
Filed: 29 May 2019
For: HIGH-POWER, RARE-EARTH-DOPED CRYSTAL AMPLIFIER BASED ON ULTRA-LOW-QUANTUM-DEFECT PUMPING SCHEME UTILIZING SINGLE OR LOW-MODE FIBER LASERS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 7, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file a reply to the Notice to File Corrected Application Papers (Notice) mailed July 14, 2021. Accordingly, the date of abandonment of this application is September 15, 2021.  A Notice of Abandonment was mailed December 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

 (1) the reply in the form of an amendment;
(2) the petition fee of $2100; and
(3) a statement of unintentional delay.  

The amendment to the specification is considered a 37 CFR 1.312 amendment, however, as indicated in the Notice mailed July 14, 2021, the amendment is being waived since it is limited to the correction of informalities previously noted.  

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  However, in accordance with 37 CFR 1.34 (a), the signature of Yuri Kateshov, appearing on the petition shall constitute a representation to the Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

Any questions concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries should be directed to the Publication Branch, Office of Data Management at (571) 272-4200 or 1-888-0101.

This application is being referred to the Publication Branch, Office of Data Management for further processing.  

/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET